DETAILED ACTION
This Office action is in reply to correspondence filed 3 March 2022 in regard to application no. 16/795,913.  Claims 2, 3 and 10 have been cancelled.  Claims 1, 4-9 and 11-18 are pending, of which claims 11-14, 16 and 17 have been withdrawn from consideration.  Claims 1, 4-9, 15 and 18 are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 March 2022 has been entered.

Election/Restrictions
Newly submitted claim 18 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: it presents a series of steps that is related to, but distinct from, the claims previously examined.  Contrasting it with claim 1, claim 1 is directed to a single computer which performs a sequence of steps, while claim 18 is (though this is not entirely clear) directed to both a “network device” and an “entity in [a] first service provider network”, the latter of which performs a sequence of steps that have little if anything in common with the steps performed in the previously-examined claims.
As such, since art that reads on claim 1 is unlikely to read on claim 18, it would present an undue burden on the examiner to examine both inventions together.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 18 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections
Claim 5 is objected to because of the following informalities: it depends from cancelled claim 2.  The Examiner assumes it ought to depend from claim 1, as the limitations of former claim 2 are now incorporated into claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-9 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to statutory categories of invention, as each is directed to a non-transitory computer-readable medium (manufacture).  The claim recites accessing user profile data, receiving segment definition data, determining whether each of a set of users is to be included within a targeted group of users based on a match between the two sets of data, sending a list of the candidate users to another place, and sending more information to another place, while specifying that some information is available to one location rather than another.
Targeting of users for delivery of content is the essence of targeted advertising, an advertising behavior and thus one of the “[c]ertain methods of organizing human activity” deemed abstract.  Further, the steps can all be practically performed in the human mind.  An advertising representative can gather information about potential customers, can receive from an advertiser desirable user attributes, can compare them to mentally determine which potential customers fit the profile, and can communicate that and other information to the advertiser and others verbally or on paper, providing only selected information to any one recipient.  None of this would present the least difficulty and none implicates any technology beyond pen and paper.
This judicial exception is not integrated into a practical application because aside from the bare inclusion of a generic computer, discussed below, nothing is done beyond what was set forth above, which does not go beyond generally linking the abstract idea to the technological environment of networked computers.  See MPEP § 2106.05(h).
As the claims only manipulate data related to user characteristics, desirable targeting criteria and the like, they do not improve the “functioning of a computer” or of “any other technology or technical field”.  See MPEP § 2106.05(a).  They do not apply the abstract idea “with, or by use of a particular machine”, MPEP § 2106.05(b), as a generic computer is not the particular machine envisioned.
They do not effect a “transformation or reduction of a particular article to a different state or thing”, MPEP § 2106.05(c), first because such data, being intangible, are not a particular article at all, and second because the claimed manipulation is neither transformative nor reductive; as the courts have pointed out, in the end, data are still data.
They do not apply the abstract idea “in some other meaningful way beyond generally linking [it] to a particular technological environment”, MPEP § 2106.05(e), as simply saying that a computer will “perform a method” and then laying out the abstract steps to be performed does not go beyond such general linking.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim elements, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.  The claim includes a storage medium with instructions to be performed by a computerized device, and access to a network.  These elements are recited at a high degree of generality, encompass a generic computer, and the specification does not meaningfully limit them at all.  They only perform generic computer functions of manipulating information and sharing information with persons and/or other devices.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea.
The type of information being manipulated does not impose meaningful limitations or render the idea less abstract.  The claim elements when considered as an ordered combination — that is, a generic computer performing a chronological sequence of abstract steps — does nothing more than when they are analyzed individually.  The other independent claim is likewise directed to a generic computer performing a very similar process.
The dependent claims further do not amount to significantly more than the abstract idea: claims 6, 7 and 8 are simply further descriptive of the type of information being manipulated, claims 4 and 5 simply recite details of an external, unclaimed network, and claim 9 does not limit the claimed medium in any way whatever.  The claims are not patent eligible.
For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 – 2106.07(c).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kendall et al. (U.S. Publication No. 2012/0197709) in view of Nanavati et al. (U.S. Publication No. 2017/0142214) further in view of Maugans, III (U.S. Publication No. 2016/0364762).

In-line citations are to Kendall.
With regard to Claim 1:
Kendall teaches: A non-transitory computer-readable storage medium having computer readable instructions stored thereon, [0053: “series of instructions stored on a computer-readable storage medium”] the computer-readable instructions being executable by a computerized device [0053; the instructions “when executed, cause a programmable processor to implement the operations”] to cause the computerized device to perform a method of facilitating targeted content delivery in a network, [Sheet 6, Fig. 5] the network comprising at least one service provider network [id.; any combination of the shown servers reads on this] and a user profile data database located externally to the service provider network, [Sheet 1, Fig. 1; the user profile database is separated from the network cloud] the method comprising: 
accessing, via the network, user profile data from the user profile database [0014; “accessing particular information” such as that “included in the user's profile”] comprising a plurality of user entries, each user entry comprising one or more user attributes, each user attribute having a user attribute value; [0031; the “attributes” have “component scores”; 0002; the “user profile may include a user’s demographic information, communication channel information and personal interest”] 
receiving, from a demand side platform via the network, segment definition data comprising a list of user attributes and corresponding user attribute values associated with a given targeted content delivery process; [0022; “targeting criteria” may be received from “an advertiser”; 0027; this may include a “value” used to match “a character string” associated with the user] 
determining, for each user identified in the accessed user profile data, whether the user is to be included in a list of candidate users to be targeted in the given targeted content delivery process, wherein a user is determined to be in the list of candidate users to be targeted if the user attribute values of the respective user entry match user attribute values from the received list... [0020; “selects advertisements by matching targeting criteria of advertisements and a user's user profile information and past actions, and presents the selected advertisements to the user”] 
communicating further segment definition data comprising a list of one or more further user attributes and corresponding user attribute values to the entity in the first server provider network responsible for delivering targeted content, wherein at least one user attribute in the further segment definition data is different from the user attributes of the segment definition data; [0016; “a first user may configure an event with attributes including time and date of the event, location of the event and other users invited to the event.  The invited users may receive invitations to the event and respond.]
wherein the corresponding user attribute values for the further segment definition data are available to the entity in the first service provider network from a subscriber database located in the first service provider network… [id.; it would have been obvious to one then of ordinary skill in the art, given that the established combination of references includes sending advertisement-related data to the entity, that this information could be included, as it is simply a substitution or combination of known elements with predictable results] and
wherein the computerized device is a network device located externally to the first service provider network… [Sheet 6, Fig. 5; if the “network” as labelled is the cloud, as Kendall mentions, then each pictured server is external to it]

Kendall does not explicitly teach communicating a list of identifiers to an entity in a first service provider network which is responsible for facilitating the delivery of targeted content for the given targeted content delivery process in the first service provider network, wherein each identifier is usable to identify one or more candidate users in the list of candidate users, but it is known in the art.  Nanavati teaches a method of enhanced push messaging [title] in which an “advertiser or other third party that provides push messages” may receive information about “users on a particular subscription list” to which messages may then be sent. [0029] A “user’s phone number” is stored “along with the user ID of the user” and this is associated “with the particular subscription list”. [0039] Nanavati and Kendall are analogous art as each is directed to electronic means for providing for advertisements to be delivered to consumers. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Nanavati with that of Kendall in order to improve the provisioning of messages to users, as taught by Nanavaiti; [abstract] further, it is simply a substitution of one known part for another with predictable results, simply providing information of targeted consumers to a third party advertiser as in Nanavati instead of simply sending advertisements to them directly as in Kendall; the substitution produces no new and unexpected result. 

Kendall does not explicitly teach the corresponding user attribute values for the further segment definition data are not available to the network device located externally to the first service provider network, but it is known in the art.  Maugans teaches a system for creating an audience list. [title] It allows “advertisers to position their online advertisements” to particular “visitors”. [0009] Certain “data” may be “unavailable” because of privacy regulations. [0010] Maugans and Kendall are analogous art as each is directed to electronic means for providing advertisements. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Maugans with that of Kendall in order to avoid running afoul of the law, as taught by Maugans; further, it is simply a substitution of one known part for another with predictable results, simply withholding certain data if necessary based on Maugans' criterion rather than providing all data as in Kendall; the substitution produces no new and unexpected result.

In this and the subsequent claims, that a “network compris[es] at least one service provider network and a user profile database located externally to the service provider network”, that data are received from a “demand side platform”, that an entity “is responsible for facilitating the delivery of targeted content”, that data “are available to the entity in the first service provider network” and are “from a subscriber database located in the first service provider network” purports to limit objects entirely outside the scope of the claimed medium; it is not positively recited that the claimed storage medium controls or is controlled by either of the network, the platform, the entity or the user profile database.  As such, claim language that purports to limit objects entirely outside the scope of the claimed invention are considered but given no patentable weight.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 4:
The non-transitory computer-readable storage medium according to claim 1, wherein the network comprises a second, different service provider network and wherein communicating the list of identifiers further comprises communicating the list of identifiers to an entity in the second service provider network which is responsible for facilitating the delivery of targeted content for the given targeted content delivery process in the second service provider network. [0022; the system includes a “collection of networks”; Nanavati, 0044: “Different advertisers may interact with the push messaging system”] 

This claim is not patentably distinct from claim 1.  That the network comprises a second, different network purports to limit an object (the network) which is entirely outside the scope of the claimed medium.  Further, the entire claim consists of a mere duplication of parts, which is of no patentable significance as no new and unexpected result is inherent or disclosed.  See MPEP § 2144.04(VI)(B).  The reference is provided for the purpose of compact prosecution.

With regard to Claim 5:
The non-transitory computer-readable storage medium according to claim 2, wherein the network comprises a second, different service provider network and wherein communicating the list of identifiers further comprises communicating the list of identifiers to an entity in the second service provider network which is responsible for facilitating the delivery of targeted content for the given targeted content delivery process in the second service provider network; and wherein the method comprises communicating the further segment definition data to the entity in the second server provider network responsible for facilitating the delivery of targeted content. [0022; the system includes a “collection of networks’; Nanavati, 0044; “Different advertisers may interact with the push messaging system“] 

This claim is not patentably distinct from claim 1.  That the network comprises a second, different network purports to limit an object (the network) which is entirely outside the scope of the claimed medium.  Further, the entire claim consists of a mere duplication of parts, which is of no patentable significance as no new and unexpected result is inherent or disclosed.  See MPEP § 2144.04(VI)(B).  The reference is provided for the purpose of compact prosecution.

With regard to Claim 6:
The non-transitory computer-readable storage medium according to claim 4, wherein at least a portion of the received segment definition data is specific to a country associated to a service provider network, [0023; “San Francisco, CA” is specific to the United States, and the service provider is able to target a user there] and wherein at least one determined candidate user to be targeted in the first service provider network is different from at least one determined user to be targeted in the second service provider network. [0002; that different users have different channel information reads on them being in different networks]

This claim is not patentably distinct from claim 4.  That some data are “specific to a country associated to a service provider network” consists entirely of nonfunctional, descriptive language which bears no functional relation to the substrate and so is considered but given no patentable weight.  Limitations about the users are outside the scope of the claimed invention and impart neither structure nor functionality to the claimed medium and so are considered but given no patentable weight.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 7:
The non-transitory computer-readable storage medium according to claim 6, wherein at least a portion of the received segment definition data relates to a geographical location of the entity in the first service provider network or the entity in the second service provider network. [0022; “San Francisco, CA”]

With regard to Claim 8:
The non-transitory computer-readable storage medium according to claim 1, wherein one or more of the user attributes in the accessed user profile data or in the received segment definition data specifies a geographical location of one or more users; [0022; “San Francisco, CA”] and/or wherein one or more of the user attributes in the accessed user profile data or in the received segment definition data comprise one or more of:
age, [0024; “a certain age group”] 
gender, [0013; “gender”] 
geographical location, [0022; “San Francisco, CA”] 
language, 
financial data relating to the user, 
data relating to subscriber devices of the user, [0002; “communication channel information”] and 
user interests. [0002; “personal interest”]

With regard to Claim 9:
The non-transitory computer-readable storage medium according to claim 1, wherein the computerized device is a network device located externally to the first service provider network. [Sheet 6, Fig. 5; if the “network” as labelled is the cloud, as Kendall mentions, then each pictured server is external to it] 

This claim is not patentably distinct from claim 1, as the location of the computer relative to other, unclaimed devices does not in any way limit the claimed medium or any software stored thereon.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 15:
Kendall teaches: A non-transitory computer-readable storage medium having computer readable instructions stored thereon, [0053: “series of instructions stored on a computer-readable storage medium”] the computer-readable instructions being executable by a computerized device [0053; the instructions “when executed, cause a programmable processor to implement the operations”| to cause the computerized device to perform a method of facilitating targeted content delivery in a communications network, [Sheet 6, Fig. 5] the network comprising at least a first service provider network and a user profile data database, [id.] wherein the user profile database comprises user profile data comprising a plurality of user entries, [0014; “accessing particular information” such as that “included in the user’s profile”] each user entry comprising one or more user attributes, each user attribute having a user attribute value, [0031; the “attributes” have “component scores”; 0002; the “user profile may include a user’s demographic information, communication channel information and personal interest’] the method comprising: 
receiving, from a demand side platform via the network, segment definition data comprising a list of user attributes and corresponding user attribute values associated with a given targeted content delivery process; [0022; “targeting criteria may be received from “an advertiser’; 0027; this may include a “value” used to match “a character string” associated with the user] 
determining, for each user identified in the accessed user profile data, whether the user is to be included in a list of candidate users to be targeted in the given targeted content delivery process, wherein a user is determined to be in the list of candidate users to be targeted if the user attribute values of the respective user entry match user attribute values from the received list... [0020; “selects advertisements by matching targeting criteria of advertisements and a user's user profile information and past actions, and presents the selected advertisements to the user”] 
communicating further segment definition data comprising a list of one or more further user attributes and corresponding user attribute values to the entity in the first server provider network responsible for delivering targeted content, wherein at least one user attribute in the further segment definition data is different from the user attributes of the segment definition data; [0016; “a first user may configure an event with attributes including time and date of the event, location of the event and other users invited to the event.  The invited users may receive invitations to the event and respond.]
wherein the corresponding user attribute values for the further segment definition data are available to the entity in the first service provider network from a subscriber database located in the first service provider network… [id.; it would have been obvious to one then of ordinary skill in the art, given that the established combination of references includes sending advertisement-related data to the entity, that this information could be included, as it is simply a substitution or combination of known elements with predictable results] and
wherein the computerized device is a network device located externally to the first service provider network… [Sheet 6, Fig. 5; if the “network” as labelled is the cloud, as Kendall mentions, then each pictured server is external to it]

Kendall does not explicitly teach communicating a list of identifiers to an entity in a first service provider network which is responsible for facilitating the delivery of targeted content for the given targeted content delivery process in the first service provider network, wherein each identifier is usable to identify one or more candidate users in the list of candidate users, but it is known in the art. Nanavati teaches a method of enhanced push messaging [title] in which an “advertiser or other third party that provides push messages” may receive information about “users on a particular subscription list” to which messages may then be sent. [0029] A “user's phone number” is stored “along with the user ID of the user” and this is associated “with the particular subscription list’. [0039] Nanavati and Kendall are analogous art as each is directed to electronic means for providing for advertisements to be delivered to consumers. It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Nanavati with that of Kendall in order to improve the provisioning of messages to users, as taught by Nanavati; [abstract] further, it is simply a substitution of one known part for another with predictable results, simply providing information of targeted consumers to a third party advertiser as in Nanavati instead of simply sending advertisements to them directly as in Kendall; the substitution produces no new and unexpected result.

Kendall does not explicitly teach the corresponding user attribute values for the further segment definition data are not available to the network device located externally to the first service provider network, but it is known in the art.  Maugans teaches a system for creating an audience list. [title] It allows “advertisers to position their online advertisements” to particular “visitors”. [0009] Certain “data” may be “unavailable” because of privacy regulations. [0010] Maugans and Kendall are analogous art as each is directed to electronic means for providing advertisements. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Maugans with that of Kendall in order to avoid running afoul of the law, as taught by Maugans; further, it is simply a substitution of one known part for another with predictable results, simply withholding certain data if necessary based on Maugans' criterion rather than providing all data as in Kendall; the substitution produces no new and unexpected result.

Response to Arguments
Applicant's arguments filed 3 March 2022 have been fully considered but they are not persuasive.  In regard to § 101, regardless of Federal Circuit decisions, and as the applicant well knows, the Examiner is bound to follow the Guidance as it now appears in the MPEP.  Per that Guidance, and as was gone through in painstaking detail previously and above, first it must be determined whether the claims recite, that is, “set forth or describe” an abstract idea; if so, whether they integrate the abstract idea into a practical application as informed by MPEP § 2106.05(a-c) and (e); if they do not, whether they include additional (non-abstract) elements sufficient to amount to significantly more than the abstract idea
That one computer sends less data than another computer is not an improvement to the computer, any more than a person not sitting on the couch at the moment is an improvement to the couch.  Simply using a device less often or for less of a duration is not an improvement to the device.
That the invention involves targeting specific users may be so, but even if so, at most this is an improvement to the abstract idea of targeted advertising and not an improvement to a computer or technology.  The fact that it is based on data held in two places does nothing to change the level of abstraction; for example, if a travel agent wishes to provide a birthday experience to a customer, the travel agent might have to consult with the customer’s spouse to find out the date of the birthday, and the customer’s co-worker to gain a sense of what type of experience might be desirable to that customer.  There is nothing about any of this that inherently requires a computer, nor does any of it improve computers.
There is nothing specific at all in the claim about “the method involving the communicating of the list of identifiers”; it is simply performed in no particular way; only the data are slightly specific.  The applicant repeatedly uses the phrase “character of the claim” while avoiding the actual steps the Examiner is obliged to perform: for example, nowhere does the applicant make any attempt to traverse the Examiner’s finding of fact that the claims recite abstraction.  Nowhere does the applicant make any attempt to traverse the Examiner’s finding of fact that the claims do not integrate the abstract idea into a practical application.   Nowhere does the applicant provide any non-abstract claim element, or combination of claim elements, that are supposed to be thought to amount to significantly more than the abstract idea.
The claims are not patent eligible and the rejection is maintained.
In regard to § 103, as the first service provider is not a positively claimed feature of the invention, its purpose is not relevant to the analysis.  In regard to the language added by amendment, the incorporation of the teaching of Maugans into the rejection of the independent claims, and additional citations to, and explanations of, the prior art previously made of record, have been included herein to meet those limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/           Primary Examiner, Art Unit 3694